 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     PATRICK SLAVIN
 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                   )   Case No. 2:17-CR-00115-TLN
11                                               )
                         Plaintiff,              )   STIPULATION AND ORDER TO
12                                               )   CONTINUE STATUS CONFERENCE
     vs.                                         )
13                                               )
     PATRICK SLAVIN,                             )   Date: April 11, 2019
14                                               )   Time: 9:30 a.m.
                        Defendant.               )   Judge: Hon. Troy L. Nunley
15                                               )
                                                 )
16
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Matthew Craig Thuesen , Assistant United States Attorney, counsel for
18
     Plaintiff, and Heather Williams, Federal Defender, through Assistant Federal Defender Jerome
19
     Price, counsel for Defendant Patrick Slavin, that the status conference scheduled for April 11,
20
     2019 may be vacated and continued to May 9, 2019, at 9:30 a.m.
21
             Defense counsel contacted staff at BOP to find out status of their competency evaluation
22
     report and they have stated that they will need additional time to complete report. The new date
23
     should provide enough time for BOP to finish the report and for the Marshalls to have Mr. Slavin
24
     transported back to Sacramento for appearance at the status conference. Therefore, the parties
25
     request to continue the status conference to May 9, 2019.
26
             Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
27
     excluded from this order’s date through and including May 9, 2019, pursuant to 18 U.S.C. §3161
28

      Stipulation and Order to Continue Status        -1-         U.S. v. Patrick Slavin, 2:17-CR-00115-TLN
      Conference
 1   (h)(4), (h) (7) (A) and (B) (iv) and General Order 479, Local Code N and upon need for a

 2   competency evaluation, continuity of counsel, defense preparation, and the ends of justice are

 3   served by granting the requested continuance and outweigh the best interests of the public and

 4   defendant in a speedy trial.

 5
                                                  Respectfully submitted,
 6
 7
 8                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 9
10   Date: April 9, 2019                          /s/ Jerome Price
                                                  JEROME PRICE
11                                                Assistant Federal Defender
                                                  Attorneys for Defendant
12                                                PATRICK SLAVIN

13   Date: April 9, 2019                          MCGREGOR W. SCOTT
                                                  United States Attorney
14
15                                                /s/ André Espinosa
                                                  ANDRÉ ESPINOSA FOR
16                                                MATTHEW CRAIG THUESEN
                                                  Assistant U.S. Attorney
17                                                Attorney for Plaintiff
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status      -2-          U.S. v. Patrick Slavin, 2:17-CR-00115-TLN
      Conference
 1                                                 ORDER

 2           The Court, having reviewed and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court
 4   specifically finds the failure to grant a continuance in this case would deny counsel reasonable
 5   time necessary for effective preparation, taking into account the exercise of due diligence. The
 6   Court finds the ends of justice are served by granting the requested continuance and outweigh the
 7   best interests of the public and defendant in a speedy trial.
 8           The Court orders the time from the date the parties stipulated, up to and including May 9,
 9   2019, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. §§ 3161(h)(4), (h)(7)(A)
11   and(B)(iv) and General Order 479, (Local Code N). It is further ordered that the April 11,
12   2019 status conference shall be continued until May 9, 2019, at 9:30 a.m. before District
13   Judge Troy L. Nunley.
14
15   IT IS SO ORDERED.
16
17   Dated: April 9, 2019
                                                                 Troy L. Nunley
18                                                               United States District Judge
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status        -3-            U.S. v. Patrick Slavin, 2:17-CR-00115-TLN
      Conference
